Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear what the term “preset” refers to in the context of the claim language “preset closed position”.  Specifically, does this require anything more than what is normally considered a closed position of a valve?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 1, 3 and 4 as understood is/are rejected under 35 U.S.C. 102(a2/a2) as anticipated by Yasue (US 2005/0253100) or, in the alternative, under 35 U.S.C. 103 as obvious over Yasue in view of Beard (US 2015/0375670).
Regarding claim 1, Yasue discloses a valve device comprising: 
a valve body (27) defining a flow path (AA, BB);
a valve element (24) provided to open and close the flow path of the valve body;
an operating member (shaft portion of 22) for operating the valve element, which is movably provided between a preset open position to make the valve element open the flow path (para. 0061) and a preset close position to make the valve element close the flow path (para. 0060);
a main actuator (the piston portion of piston 22) for moving the operating member to the open position or the closed position by receiving a pressure of a supplied drive fluid;
an adjusting actuator (the “motor drive control mechanism”) arranged to receive at least a part of a force generated by the main actuator (when the piston of 22 contacts 19, and also by way of spring 21), and for adjusting a position of the operating member positioned at the open position (19 acts as a limit stop to adjust the fully open position of the valve); and
a pressure stabilizing mechanism (the electro-pneumatic regulator 31*) provided in a supply path of the drive fluid to the main actuator and for suppressing fluctuation of pressure of the drive fluid to be supplied to the main actuator (at least by closing intake valve 32).
*Should it be determined that Yasue’s pilot circuit 31 does not constitute a pressure stabilizing mechanism for suppressing fluctuation of pressure of the drive fluid to be supplied to the main actuator, then see Beard, which teaches that it was known in the art at the time of invention to provide a pressure regulator (100) that regulates the pressure of drive fluid to be 
Regarding claim 3, Yasue discloses, wherein the main actuator (the piston of 22) moves the operating member to the open position, and
the adjusting actuator (the “motor drive control mechanism) receives the force of the main actuator acting on operating member positioned at the open position at the tip of the adjusting actuator to restrict the movement of the operating member and adjust the position of the operating member (when piston 22 abuts the bottom of member 19 to define the fully open position of the valve).
4.    The valve device according to claim 1. further comprising a casing (23, and the exterior housing of 11) incorporating the main actuator and the adjusting actuator, and
a flow passage (from 32 to 55; see FIG 2) formed in the casing and for supplying the drive fluid that has passed through the pressure stabilizing mechanism to the main actuator,
wherein the flow passage is formed separately so that the pressure of the drive fluid flowing through the flow passage does not act on the adjusting actuator (see FIG 2, the fluid pressure is sealed underneath piston 22, away from the motor drive control mechanism).

Claim(s) 2 as understood is/are under 35 U.S.C. 103 as obvious over Yasue in view of Beard.
See exclusively the obviousness analysis of claim 1 above, which contemplates the use of a pressure regulator as claimed in claim 2 and as taught by Beard, with the valve device disclosed by Yasue.

Claim(s) 1, 2 and 6-9 as understood is/are rejected under 35 U.S.C. 103 as obvious over Dinh (US 8,783,652) in view of Beard.

Regarding claim 1, Dinh discloses a valve device comprising: 
a valve body (210, 260, 360) defining a flow path (240, etc.);

an operating member (340) for operating the valve element, which is movably provided between a preset open position to make the valve element open the flow path and a preset close position to make the valve element close the flow path;
a main actuator (380) for moving the operating member to the open position or the closed position by receiving a pressure of a supplied drive fluid; and
an adjusting actuator (310) arranged to receive at least a part of a force generated by the main actuator, and for adjusting a position of the operating member positioned at the open position (e.g., col. 5 lines 44-67).

Regarding claims 1 and 2, Dinh does not disclose a pressure stabilizing mechanism (i.e., a pressure regulator) for suppressing fluctuation of pressure of the drive fluid to be supplied to the main actuator from 170.  However see Beard, which teaches that it was known in the art at the time of invention to provide a pressure regulator (100) that regulates the pressure of drive fluid which is supplied to a similar actuator.  To provide consistent drive pressure to Dinh’s device, it would have been obvious to additionally provide a pressure regulator as claimed, and as similarly taught by Beard.
Regarding claims 6 and 7, Dinh discloses wherein the adjusting actuator has a drive source that expands and contracts in response to supply of electricity, and wherein the adjusting actuator comprises an actuator utilizing expansion and contraction of a piezoelectric element (310 includes a piezoelectric element; see col. 5 lines 44-67).
Regarding claim 8, Dinh discloses the valve device according to claim 7, wherein the adjusting actuator comprises a casing (260) having a base end portion (335) and a tip end portion (the bottom thereof), and a piezoelectric element (310) accommodated in the casing and stacked between the base end portion and the tip end portion, and the entire length between the base end portion and the tip end portion of the casing is expanded and contracted by utilizing expansion and contraction of the piezoelectric element (col. 5 lines44-67).
Regarding claim 9, electrically-driven polymers were well-known in the art at the time of invention and it would have been obvious to substitute an electrically-driven polymer for Dinh’s piezoelectric element to predictably achieve the same result of valve adjustment.    

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 112 rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows other arrangements of piezoelectric elements and pistons which act together to adjust a valve position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
7/14/21